944 F.2d 901
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dorothy P. LITZENBERG, Plaintiff-Appellant,v.John H. LITZENBERG, Defendant-Appellee.Dorothy P. LITZENBERG, Plaintiff-Appellant,v.Thomas F. COMBER, III, Defendant-Appellee.Dorothy P. LITZENBERG, Plaintiff-Appellant,v.John H. LITZENBERG, Defendant-Appellee.
Nos. 91-1612, 91-1616 and 91-1641.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 26, 1991.Decided Sept. 13, 1991.

Appeals from the United States District Court for the District of Maryland, at Baltimore.   Norman P. Ramsey, District Judge.  (CA-91-1064-R;  CA-91-1071-R;  CA-91-1170-R;  CA-91-1148-R)
Dorothy P. Litzenberg, appellant pro se.
D.Md.
AFFIRMED.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Dorothy P. Litzenberg appeals from the district court's orders dismissing these actions pursuant to 28 U.S.C. § 1915(d).   Our review of the records and the district court's opinions discloses that these appeals are without merit.*  Accordingly, we affirm on the reasoning of the district court.   Litzenberg v. Litzenberg, CA-91-1064-R;  CA-911071-R (D.Md. Apr. 29, 1991);  Litzenberg v. Comber, CA-91-1170R (D.Md. May 8, 1991);  Litzenberg v. Litzenberg, CA-91-1148-R (D.Md. May 3, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We deny Litzenberg's motion for recusal of the judges who heard her prior appeal because she failed to state an adequate basis for recusal.   See 28 U.S.C. § 455.   We also deny her motion for change of venue out of this circuit and her motion to consolidate these three cases with two district court cases not yet docketed in this Court.   Finally, we deny Litzenberg's motion for "order of prohibition, extraordinary writs, and other relief" filed Aug. 22, 1991